PER CURIAM:
Luis Pereira, Sr. appeals his drug convictions, sentence, and the district court’s reconstruction of the record from December 16, 2005. The trial transcript from that day (the day that Pereira presented his case-in-chief), is missing. Pereira argues that the district court’s reconstruction is insufficient to afford meaningful appellate review. He also challenges some of the district court’s evidentiary rulings, its modification of the pattern jury instructions, and the reasonableness of his sentence.
After reviewing the record, reading the parties’ briefs, and having the benefit of oral argument, we find no reversible error. Therefore, we affirm Pereira’s convictions and sentence.
AFFIRMED.